Citation Nr: 0807744	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional low back disability with 
neurological impairment as caused by VA hospitalization or 
medical or surgical treatment in May 2001. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This case was remanded by the Board in 
June 2006 to comply with due process and the duty to notify a 
claimant.  The case has now been returned to the Board 
further appellate consideration.

The veteran appeared at the RO in No. Little Rock, Arkansas, 
and testified at a video conference personal hearing in 
November 2005 before the undersigned Veterans Law Judge in 
Washington, DC.  A copy of the hearing transcript has been 
added to the record.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran does not have additional disability of the low 
back, including neurological impairment, that is caused by VA 
hospitalization or surgical or medical treatment in May 2001.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional low back 
disability with neurological impairment as caused by VA 
hospitalization or medical or surgical treatment in May 2001 
have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in September 2002, 
December 2003, January 2005, and June 2006 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, what evidence the appellant should 
provide, informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in his possession 
that pertained to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided in June 2006, 
followed by a readjudication in a November 2006 supplemental 
statement of the case.  In addition, because the 38 U.S.C.A. 
§ 1151 compensation claim is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.  The appellant 
and his representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA hospital reports, treatment 
records, and examination report with medical opinions, 
private treatment records, and lay statements and personal 
hearing testimony have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issue 
on appeal, and that VA has satisfied the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

38 U.S.C.A. § 1151 Claim for Low Back Disability

The veteran contends that he has additional disability of the 
low back, including neurological involvement, that was caused 
by VA hospitalization or surgical or medical treatment in May 
2001.  In his claim for compensation, the veteran wrote that 
VA performed surgery on his low back in May 2001, and that VA 
"placed hardware through my nerve root which caused 
permanent nerve damage to my back and permanent chronic 
neuropathic pain."  

The veteran's representative contends that there was 
"surgical error" involved in the May 2001 VA surgery on the 
veteran's low back when a screw was embedded into the 
veteran's spinal chord; that the computed tomography (CT) 
finding of medial placement of the L5 screw with possible L5 
nerve root compression shows the error; and that subsequent 
corrective spinal fusion surgery in September 2002 was 
required to correct the error. 

In August 2002, the veteran submitted his claim for 
compensation under 38 U.S.C.A. § 1151.  In September 2002, he 
underwent corrective surgery to remove hardware that was 
through the nerve root and was causing neuropathic pain. 

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and 
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable.  (emphasis 
added). 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007). 

In this case, the medical evidence of record shows that in 
May 2001 the veteran underwent lumbar spinal fusion surgery 
at a VA Medical Center (VAMC), an L5-S1 posterior lumbar 
interbody fusion.  The evidence of record reflects that VA 
obtained from the veteran his informed consent to perform the 
May 2001 surgery that included placement of the hardware and 
spinal fusion. 

At the time of the May 2001 spinal fusion surgery by VA, the 
veteran had preexisting mechanical low back pain, and 
bilateral L5 pars defects of the grade 1 spondylolisthesis at 
L5-S1.  A pre-surgery magnetic resonance imaging (MRI) showed 
a grade I, II, L5 spondylolisthesis with L5 nerve root 
compression.   

The veteran indicated that he had previously sustained a low 
back injury in an industrial accident, and had undergone back 
surgery in March 1995.  A December 1999 VA treatment entry 
reflects that the veteran had chronic low back pain and pain 
to the right leg posterior thigh.  The veteran also reported 
that he had been in workers' compensation litigation from 
December 1998 to November 1999 because they had found a 
preexisting back condition.  Pain medications were prescribed 
in March 2000, a corset was prescribed in April 2000, and a 
herniated nucleus pulposus was found in May 2000, and 
degenerative lumbar disease was diagnosed in August 2000.   

VA treatment records show that, after the May 2001 spinal 
fusion surgery, the veteran subsequently experienced back 
pain radiating down the left lower extremity.  Although the 
veteran reported in June 2001 that he had decreased back pain 
after surgery, the back pain was still noted in June 2001 as 
causing decreased gait, and leg pain was also noted.  In July 
2001, the veteran complained of spasms, reported that the 
back pain was better, and reported that the leg pain had 
resolved, although subsequent reports reflect that the leg 
pain persisted.  VA treatment reports reflect that 
instrumentation was not in the best location, and the fusion 
had failed, causing pain of the left lower extremity.  For 
example, X-rays in July 2001 revealed ongoing fusion but some 
worry about the rod being fixated to screws.  A September 25, 
2001 VA treatment entry reflects the veteran's report of some 
improvement of back pain, but persistent leg pain in the L5 
distribution and spasms; a CT scan that revealed slow fusion 
and medial placement of the L5 screw; and that the veteran 
was instructed to wear a lumbar corset.  

A May 2002 note reflects that the May 2001 surgery had 
failed; the veteran had continued low back and leg pain; the 
leg pain was to the back of the left leg and front of both 
thighs, and was worse with activity; and that a CT scan and 
X-rays had shown that a L5 screw was in the canal and needed 
to be removed.  A July 2002 neurosurgery note reflects that 
the veteran's hardware was through the nerve root and was 
causing neuropathic pain.  

In August 2002, the veteran submitted his claim for 
compensation under 38 U.S.C.A. § 1151. 

By September 2002, the VA treatment records reflect that 
since the May 2001 surgery there had occurred a worsening of 
lower back pain with extension into the leg in the L5 
distribution.  On September 18, 2002, VA performed corrective 
spinal surgery, removal of L5-S1 hardware and anterior lumbar 
interbody fusion with screw placement posteriorly.  

Subsequent VA treatment records show some continued 
complaints of low back pain, but are negative for complaints 
or disability of the left lower extremity.  X-rays in 
November 2002 and February 2003 showed stable appearance to 
the spine and that the hardware was in place.  A May 2003 VA 
neurosurgery note reflects that the veteran still had mild 
pain, but had improved from pre-operative status in September 
2002, and shows that he was prescribed medication for the 
pain.  X-rays in May 2003 showed stable alignment and that 
the screws were still in good position.  

VA treatment entry dated in October 2003 reflects complaints 
of pain of the right lower extremity, and examination of the 
left lower extremity revealed decreased light touch of the 
left lower extremity with gross sensibility being intact.

A February 2004 VA examination report reflects the veteran's 
report of considerable intermittent pain and discomfort in 
the left lower extremity; clinical findings that included 
decreased sensation in the distribution of the left S1 nerve 
root; and the VA examiner's opinion that, after a piece of 
surgically implanted hardware that was touching the S1 root 
was removed, the pain was alleviated but not eliminated.

After a review of the evidence of record, and comparing the 
veteran's low back and neurological symptoms immediately 
before the beginning of the hospital care, medical, or 
surgical treatment in May 2001 to the veteran's condition 
after the May 2001 surgery, the Board finds the evidence does 
not show additional disability of the low back, including 
neurological impairment, that was "caused by" VA hospital 
care or medical or surgical treatment.  See 38 C.F.R. § 
3.361(b) (VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, to the veteran's condition after such 
care, treatment, examination).  The evidence shows that, for 
the period between the May 2001 and September 2002 surgeries, 
the veteran had increased symptoms of back pain and leg pain; 
however, the evidence does not show any permanent additional 
disability of the back or neurological damage.  The evidence 
shows that, following the September 2002 VA surgery to 
rectify unsuccessful hardware placement in May 2001 that was 
causing neurological impingement, the veteran's disability 
and symptomatology of the back are no worse than before he 
underwent the May 2001 back surgery.  

Likewise, the evidence shows that, following the September 
2002 VA surgery to rectify unsuccessful hardware placement in 
May 2001 that was causing neurological impingement, the 
veteran's disability and neurological symptomatology of the 
leg is no worse than before he underwent the May 2001 back 
surgery.  While the veteran still had some neurological 
complaints, the complaints had been substantially alleviated 
by the September 2002 VA surgery.  Such post-treatment low 
back and neurological symptomatology is no worse than the 
pre-existing symptomatology the record reflects that the 
veteran had prior to the May 2001 surgery, including 
preexisting residuals of a low back injury, mechanical low 
back, spondylolisthesis, herniated nucleus pulposus, L5 nerve 
root compression, degenerative lumbar disease, and radiating 
pain to the right leg posterior thigh, that required pain 
medications and the wearing of a corset, in addition to other 
therapy.  See 38 C.F.R. § 3.361(b).  The failure of VA 
treatment to alleviate pre-existing disability cannot show 
causation of subsequent disability that is a continuance or 
continued natural progress of a disease of injury for which 
the VA care and treatment was furnished.  38 C.F.R. 
§ 3.361(c)(2).

The evidence of record does not show a separately diagnosed 
neurological disability.  The competent medical evidence 
shows that the veteran has radiculopathy (L5 nerve root 
compression) that is caused by the low back disability, 
primarily the herniated disc.  Radiating pain is not a 
separate disability, while a separately diagnosed 
neurological disorder such as neuralgia, neuritis, nerve 
paralysis, or peripheral neuropathy would be considered a 
disability.  Pain alone is not a separate disability for VA 
disability compensation purposes.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In addition, the competent medical evidence of record does 
not show that the complaints of low back disability or 
neurological impairment were proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or that low back pain with neurological involvement was an 
event that was not reasonably foreseeable.  For example, a 
February 2005 reviewing VA examiner's opinion reflects that 
the veteran had received appropriate treatment; in the 
examiner's medical opinion there was no carelessness, 
neglect, lack of proper skill, error in judgment, or instance 
of fault on the part of VA in furnishing hospital care or 
medical or surgical treatment.  

While the appellant is competent to testify as to any 
symptomatology he experienced at any time, it is the province 
of health care professionals to enter conclusions which 
require medical opinions, such as an opinion as to the 
etiology of a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995). 

Because the basis of the Board's decision is that the weight 
of the medical evidence shows that there is no additional low 
back disability, including neurological impairment, and that 
the weight of the evidence shows that the post-treatment 
increase in symptoms were not "actually" caused by VA 
action, the Board does not reach the "proximate" cause 
question of whether an event was reasonably foreseeable.  The 
question of informed consent applies only to the 
"proximate" cause question of whether low back disorder 
with neurological impairment was one of the reasonably 
foreseeable associated risks, complications, or side effects 
of the VA procedures.  See 38 C.F.R. §§ 3.361(d)(2), 17.32. 

For these reasons, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the low back with 
neurological impairment have not been met, and the claim must 
be denied.  Because doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Compensation under 38 U.S.C.A. § 1151 for additional low back 
disability with neurological impairment as caused by VA 
hospitalization or medical or surgical treatment in May 2001 
is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


